Citation Nr: 1758098	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a heart disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a gunshot wound to the back.

3.  Entitlement to service connection for gastroesophageal reflux disease.

4.  Entitlement to an increased rating for posttraumatic stress disorder, currently evaluated as 70 percent disabling. 

5.  Entitlement to an increased rating for right knee bursitis, currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for left knee arthritis, currently evaluated as 20 percent disabling

7.  Entitlement to an increased rating for right foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for left foot pes planus with bunionectomy scars, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for facial dermatitis, currently evaluated as 10 percent disabling

10.  Entitlement to a compensable rating for residuals of a left second toe fracture.
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1978 to February 1979 and from September 1990 to September 1992.  He also served in the Reserve.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Los Angeles, California.  In April 2015, the Veteran attended a hearing before the undersigned.  The case was remanded in February 2015, August 2015, and June 2017.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In June 2017, the Board remanded the issues on appeal so that the Veteran's address could be verified, additional records could be associated with the claims file, and VA examinations and opinions could be obtained.  It does not appear that any of the requested development has been completed.  The Board therefore remands this case so that the requested development can be completed prior to further adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Accordingly, the case is REMANDED for the following action:
 
1. Verify the Veteran's current mailing address and telephone number, to include contacting the Delery Veterans Sober Living Home in Los Angeles or any VA outreach worker who has been assisting the Veteran in finding housing, if appropriate.
 
2. Contact the Veteran and request that he provide authorization and identifying the dates, names and addresses of all private providers, including the Freeman Hospital (currently named the Marina Del Rey Hospital), the campus of the Centinela Hospital Medical Center, and any other facilities within the VA system, who treated him for any claimed disability on appeal.  After securing the necessary releases, the AOJ must request this information and associate it with the claims folder.
 
3. Request all VA treatment records from the VA Greater Los Angeles Healthcare System and any of its affiliated facilities, as well as any other indicated VA medical centers, since June 2012 and associate them with the claims folder.
 
4. The AOJ must contact all appropriate service departments and/or record storage facilities, to include the National Personnel Records Center, the Marine Corps Reserve, to include the Fourth Light Anti-Aircraft Missile (Hawk) Battalion, and request that they verify each and every period of the claimant's service.  If these efforts are unsuccessful the Defense Finance and Accounting Service must be contacted.
 
Each organization is to identify each and every period of service performed by the appellant while in an active duty, active duty for training, and/or inactive duty training capacity.  A Chronological Statement of Retirement Points is NOT acceptable.  
 
Should it become necessary to contact the Defense Finance and Accounting Service to secure this information, that agency must review the various pay accounts to determine the account from which the claimant was paid for each period of service, i.e., for what service periods was the appellant paid from an account designated to pay for active duty service?  Inactive duty service?  Active duty for training?  Etc.
 
A memorandum should be issued listing the Veteran's all periods of service.
 
5. If the AOJ cannot locate any requested records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.
 
6. Thereafter, schedule the Veteran for VA examinations to evaluate the current severity of his posttraumatic stress disorder, right knee bursitis, left knee arthritis, bilateral pes planus, facial dermatitis, and left toe fracture residuals.  The examiners must be provided access to all files in VBMS and Virtual VA, and each examiner should acknowledge reviewing all pertinent records.  All pertinent clinical findings addressing the nature and extent of each of these disorders must be reported in detail and specific diagnoses must be provided as to each claimed disorder.
 
7. Obtain a VA medical opinion addressing the etiology of any diagnosed gastroesophageal reflux disease. The examiner must be provided access to all files in VBMS and Virtual VA and specify in the report that they have been reviewed.  After a thorough review of the claims file and medical history, the examiner is to opine whether it is at least as likely as not (i.e., there is a 50/50 chance) that the gastroesophageal reflux disease had its onset during or is otherwise related to the appellant's active duty service?
 
If not, is it at least as likely as not that gastroesophageal reflux disease was (i) caused or (ii) aggravated (worsened beyond the natural progression) by his service-connected disabilities (posttraumatic stress disorder, bilateral knee arthritis, hypertension, seborrheic dermatitis, bilateral hallux valgus, right knee instability, bilateral pes planus, and left toe fracture residuals) or medication taken for the treatment of those disabilities?  
 
The examiner must provide both a clear conclusion and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  
 
8. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known and verified address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
9. Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).
 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




